EXHIBIT New York Mortgage Trust Reports Second Quarter 2009 Results Second Quarter 2009 Earnings $0.27 Per Share NEW YORK, NY – August 4, 2009 – New York Mortgage Trust, Inc. (NASDAQ: NYMT) (“NYMT” or the “Company”) today reported results for the three and six months ended June 30, 2009. Summary of Second Quarter 2009: · Consolidated net income of $2.5 million, or $0.27 per common share, for the quarter ended June 30, 2009, as compared to net income of $1.3 million, or $0.14 per common share for the quarter ended June 30, 2008. · Declared second quarter dividend of $0.23 per common share that was paid on July 27, 2009. · Book value as of June 30, 2009 of $4.89 per common share, an increase of 10% from book value as of March 31, · Second quarter 2009 portfolio net interest margin was 361 basis points as compared to 252 basis points for the quarter ended March 31, 2009 and 143 basis points for the quarter ended June 30, 2008. · Initiated non-Agency RMBS investment strategy focused on the investment of up to $25 million in previously rated AAA non-Agency RMBS; as of June 30, 2009, the Company had invested $4.6 million at an average price that equals approximately 58% of current par value. · Leverage ratio as of June 30, 2009 was 3.0 to 1 as compared to 6.8 to 1 as of December 31, 2008. As of June 30, 2009, the Company had $15.8 million in cash and $56.3 million in unencumbered securities, including $35.7 million in Agency residential mortgage-backed securities (“RMBS”). 1 Management Overview Steven R.
